Citation Nr: 1401576	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  13-03 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. M. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  

The Board acknowledges statements submitted by the Veteran in July 2012 and in his Form 9 dated January 2013 which discuss the onset of his right eye blindness prior to service and its effect on his enlistment.  These statements do not indicate an intent to request benefits, and the Veteran's representative submitted a letter in July 2013 that expressly denied any intent to file additional claims at that time.  Thus, these statements are not addressed herein.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hearing loss and tinnitus are due to his exposure to an explosion while in service.  Upon separation from service, the Veteran checked a box indicating that he had hearing loss at that time.  A January 2012 VA examination report included audiometric findings consistent with sensorineural hearing loss in both ears, and the Veteran's report of tinnitus was noted.  The question in the instant case is whether there is a nexus between the Veteran's current hearing loss and tinnitus and his military service.  There is a February 2012 VA opinion of record; however, it is inadequate.  The VA examiner's opinion was based on the fact that there was no hearing loss or tinnitus reported in the Veteran's service treatment records; however, the Veteran's report of hearing loss at the time of his separation from service was not addressed.  The examiner also appears to have relied on the fact that no record of the Veteran's assignment in an artillery unit was noted in the service treatment records, though the Veteran reported he was in such a unit.   No further explanation was provided, and, therefore, the examiner's opinion lacks adequate rationale.  

Furthermore, the Veteran submitted a statement in January 2011 informing VA that he had been awarded Social Security Administration (SSA) disability benefits.  It was not clear what disabilities formed the basis for the Veteran's SSA benefits.  To date, the Veteran's SSA records have not been obtained and associated with the claims file, despite the fact that these records may be relevant to the Veteran's present claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  

2.  After the above development is completed and associated with the claims file, schedule the Veteran for a new audiology examination.  The examiner must interview the Veteran as to the history of his hearing loss and tinnitus and the onset of his symptoms.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss in the report the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss and tinnitus had onset during or were caused by his active service.  In so doing, the examiner should speak to any medical literature, studies or other research that addresses the possibility of delayed onset of hearing loss many years after noise exposure.  The examiner must also discuss the significance of the Veteran's report at separation from service (March 1974) that he had hearing loss.  The examiner's opinion must include detailed rationale for any conclusion reached.  In giving the opinion, the examiner should accept the Veteran's report of noise exposure in service as found in his statements of record.

4.  Thereafter, readjudicate the claims.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


